EXHIBIT 10.5

ATHEROS COMMUNICATIONS, INC.

2004 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of ATHEROS
COMMUNICATIONS, INC. (the “Company”) under the Company’s 2004 Stock Incentive
Plan (the “Plan”):

 

Name of Optionee:

   [Name of Optionee]

Total Number of Option Shares Granted:

   [Total Number of Shares]

Type of Option:

   ¨ Incentive Stock Option    ¨ Nonstatutory Stock Option

Exercise Price Per Share:

   $                    

Grant Date:

   [Date of Grant]

Vesting Commencement Date:

   [Vesting Commencement Date]

Vesting Schedule:

   [Vesting schedule]

Expiration Date:

   [Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

ATHEROS COMMUNICATIONS, INC.

NOTICE OF STOCK OPTION GRANT

 

-1-



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:     ATHEROS COMMUNICATIONS, INC.       By:     Optionee’s Signature  
          Title:     Optionee’s Printed Name      

ATHEROS COMMUNICATIONS, INC.

NOTICE OF STOCK OPTION GRANT

 

-2-



--------------------------------------------------------------------------------

ATHEROS COMMUNICATIONS, INC.

2004 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be an nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional shares after your Service has
terminated for any reason. Term    This Option expires on the date shown on the
Notice of Stock Option Grant and in any event no later than the close of
business at Company headquarters on the day before the 10th anniversary of the
Grant Date, (fifth anniversary for a more than 10% stockholder as provided under
the Plan if this is an incentive stock option). This Option may expire earlier
if your Service terminates, as described below.

Regular

Termination

   If your Service terminates for any reason except death or “Total and
Permanent Disability” (as defined in the Plan), then this Option will expire at
the close of business at Company headquarters on the date three (3) months after
the date your Service terminates (or, if earlier, the Expiration Date). The
Company has discretion to determine when your Service terminates for all
purposes of the Plan and its determinations are conclusive and binding on all
persons. Death    If you die, then this Option will expire at the close of
business at Company headquarters on the date 12 months after the date your
Service terminates (or, if earlier, the Expiration Date). During that period of
up to 12 months, your estate or heirs may exercise the Option. Disability    If
your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-3-



--------------------------------------------------------------------------------

Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
Option if the issuance of shares at that time would violate any law or
regulation. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of the Company stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Company
stock as to which such approval shall not have been obtained. However, the
Company shall use its best efforts to obtain such approval. Notice of Exercise
   When you wish to exercise this Option you must notify the Company by
completing the attached “Notice of Exercise of Stock Option” form and filing it
with the Human Resources Department of the Company. You notice must specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so. Form of Payment    When you submit your notice of exercise, you must include
payment of the Option exercise price for the shares you are purchasing. Payment
may be made in the following form(s):   

•        Your personal check, a cashier’s check or a money order.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-4-



--------------------------------------------------------------------------------

  

•        Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•        By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

  

•        Irrevocable directions to a securities broker or lender approved by the
Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the Option exercise. These arrangements may
include withholding shares of Company stock that otherwise would be issued to
you when you exercise this Option. The value of these shares, determined as of
the effective date of the Option exercise, will be applied to the withholding
taxes.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-5-



--------------------------------------------------------------------------------

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale (e.g., a lock-up period
after the Company goes public). This restriction will apply as long as you are
an employee, consultant or director of the Company or a subsidiary of the
Company. Transfer of Option   

In general, only you can exercise this Option prior to your death. You cannot
transfer or assign this Option, other than as designated by you by will or by
the laws of descent and distribution, except as provided below. For instance,
you may not sell this Option or use it as security for a loan. If you attempt to
do any of these things, this Option will immediately become invalid. You may in
any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.

 

However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the “Committee” (as defined in the Plan) may,
in its sole discretion, allow you to transfer this Option as a gift to one or
more family members. For purposes of this Agreement, “family member” means a
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.

 

In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.

 

The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-6-



--------------------------------------------------------------------------------

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder
Rights    You, or your estate or heirs, have no rights as a stockholder of the
Company until you have exercised this Option by giving the required notice to
the Company and paying the exercise price. No adjustments are made for dividends
or other rights if the applicable record date occurs before you exercise this
Option, except as described in the Plan. Adjustments    In the event of a stock
split, a stock dividend or a similar change in Company stock, the number of
shares covered by this Option and the exercise price per share may be adjusted
pursuant to the Plan. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions). The Plan and
Other Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the Stock Option Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended only by another written agreement,
signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-7-